Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00178-CV

                                       James W. LANDESS,
                                            Appellant

                                                 v.

                              Veronica Bosque Landess MCGLOHN,
                                           Appellees

                     From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CI19372
                         The Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: June 27, 2018

DISMISSED

           On March 22, 2018, James W. Landess filed a notice of appeal from the trial court’s

judgment signed February 5, 2018. The record was due June 5, 2018, 120 days after the judgment

was signed. See TEX. R. APP. P. 35.1(a), 26.1(a). The Bexar County District Clerk filed a

notification stating the clerk’s record would not be filed because Landess had not paid or made

arrangements to pay the clerk’s fee to prepare the record and is not entitled to appeal without

paying the fee. On June 8, 2018, we ordered Landess to provide written proof to this court by June

18, 2018, that either (1) the clerk’s fee has been paid or arrangements had been made to pay the

clerk’s fee; or (2) he is entitled to appeal without paying the clerk’s fee. We cautioned that if
                                                                                      04-18-00178-CV


Landess failed to respond within the time provided, this appeal would be dismissed. See TEX. R.

APP. P. 37.3(b); 42.3(c). Landess has not filed a response and the clerk’s record has not been filed.

       We therefore order this appeal dismissed.

                                                  PER CURIAM




                                                -2-